Citation Nr: 0301682	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  98-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to April 
1946.  In May 1946, the RO granted service connection for 
schizophrenic reaction.  Following a June 1947 field 
examination, service connection for schizophrenia was severed 
by way of a September 1947 decision.  In March 1948, the 
Board of Veterans' Appeals (Board) denied the veteran's claim 
for entitlement to restoration of service connection for a 
neuropsychiatric condition.

In October 1997, the veteran submitted another application 
for VA benefits including a claim for entitlement to service 
connection for a mental disorder.  In November 1997, the RO 
sent the appellant a letter indicating that his claim for 
service connection for a nervous condition was previously 
denied by the September 1947 RO decision, which was upheld by 
a March 1948 Board decision, and that the appeal period had 
long passed.  In that letter, the veteran was informed that 
in order to reopen his claim, he had to submit new and 
material evidence showing that the claimed disorder was 
incurred in or aggravated by active duty.

This appeal now arises from that November 1997 RO letter, 
which apparently decided that the veteran had not submitted 
new and material evidence sufficient to reopen his claim for 
entitlement to service connection for a psychiatric disorder.  
The veteran submitted a notice of disagreement (NOD) in 
December 1997, and the RO issued a statement of the case 
(SOC) in October 1998.  Thereafter, the veteran perfected his 
appeal with a November 1998 VA Form 9, and in July 1999, he 
testified at a videoconference before the undersigned.

The Board, in an April 2000 decision, found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for schizophrenic 
reaction.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") which, in 
April 2001, issued an Order which vacated the April 2000 
Board decision and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand.


FINDINGS OF FACT

1.  In September 1947, service connection for schizophrenic 
reaction, established in a May 1946 rating action, was 
severed, and the matter was appealed to the Board of 
Veterans' Appeals.

2.  In a March 1948 decision, the Board determined that 
restoration of service connection for a neuropsychiatric 
condition was not warranted.

3.  Since the March 1948 Board decision, new and material 
evidence has not been associated with the claims folder 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for schizophrenic reaction.


CONCLUSION OF LAW

The evidence submitted since the 1948 Board decision not to 
restore service connection for schizophrenic reaction is not 
new and material; thus, the claim for service connection 
cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1104 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 Consideration

As noted in the Joint Motion, during the pendency of the 
veteran's appeal, the Veterans' Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001), was signed into law.  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that VA's duties, as set out in 
the VCAA, have been fulfilled and that no further action in 
this regard is warranted.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that a January 1998 
letter sent to the veteran, the October 1998 statement of the 
case, a February 1999 supplemental statement of the case, and 
the Board's vacated April 2000 decision notified the veteran 
of the evidence required to grant his claim, and of the 
information and evidence needed to substantiate it.  Thus, 
the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  In this regard, while it is not clear whether the 
veteran was advised which portion of the information and 
evidence necessary to substantiate the claim would be 
obtained by VA and which he would be required to submit, it 
appears that the RO took it upon itself to make the effort to 
obtain the evidence the veteran indicated might be useful in 
connection with his claim since they were VA medical records.  
Concerning this effort, however, it must be noted that the 
veteran did not actually refer to evidence of treatment 
relating to the claimed condition.  Rather, he indicated 
these claimed relevant treatment records were for eye, 
stomach and fatigue problems.  In any event, the response the 
RO received from the VA facility at which the veteran 
indicated there might be relevant evidence showed there were 
no such records, and that the veteran's records were not 
retired from there.  Further, by a July 2001 letter, VA 
informed the appellant's representative that he had 90 days 
in which to submit additional argument or evidence in support 
of his claim.  No argument pertinent to the appellant's 
attempt to reopen the previously denied claim was received.  
Under these circumstances, the Board concludes that the 
notification requirements of the VCAA have been met.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service records have long since 
been associated with the claims file, and as indicated above, 
it appears that the available records the veteran indicated 
would support his claim also have been obtained.  The veteran 
was also examined in connection with his claim, although the 
VCAA does not require examinations in claims to reopen if new 
and material evidence has not been presented or secured.  
Under these circumstances, the Board finds that, as with the 
notice requirements of the VCAA, the development requirements 
of that law also have been met.  Therefore, the Board may 
proceed to address the merits of the veteran's claim.


Factual Background

The veteran's March 1945 examination prior to entrance into 
service indicated that the veteran was psychiatrically 
normal.  A review of the veteran's service medical records 
reveals that he was treated for psychiatric problems and 
headaches in March and April 1946.  Progress notes indicated 
that the veteran had lifelong symptoms of schizoid behavior, 
headaches, and pains in the legs.  Diagnoses included 
schizophrenic reaction, unclassified, EPTS (existed prior to 
service), and anxiety reaction, chronic, EPTS.  The veteran's 
April 1946 certificate of disability for discharge indicated 
that the veteran had a schizophrenic reaction that was not 
incurred in authorized military activity, but rather EPTS.

As noted in the Introduction, the RO granted service 
connection for schizophrenic reaction in May 1946.

On an April 1947 VA neuropsychiatric examination report, it 
was noted that the veteran denied having been nervous in the 
past or having any knowledge as to why he was treated during 
service.  Findings included moderately disturbed behavior, 
numerous facial tics, and restless shifting.  The diagnosis 
was schizophrenia with disturbed emotional state.

In April 1947, a field examination was requested to determine 
whether or not the veteran's psychiatric disorder existed 
prior to active duty.

The June 1947 field examination report noted that the 
veteran's family physician, Dr. Person, had passed away.  
Review of his records reportedly revealed that the veteran 
was treated on four occasions between January and September 
1944 and once more in July 1946, but the nature of this 
treatment was not set forth.  The veteran's mother informed 
the field examiner that Dr. J. W. Rose treated the veteran 
for bronchitis and tonsillitis.  The field examiner noted 
that Dr. Rose was contacted, and that this physician 
indicated that he had no record of treatment of the veteran 
and no recollection of having ever treated or examined him.  
Dr. Rose stated that he had known the veteran, but had never 
observed anything unusual about him.  According to the field 
examiner, numerous people interviewed were able to state that 
the veteran was a spoiled boy who was sheltered by his 
parents and did not work, but few indicated that he was 
nervous or had a psychiatric disorder.  The postmaster was 
reported to have stated that the veteran appeared to be 
nervous and "not just right" even before his service.

In July 1947, the veteran was sent notice that his case had 
been reviewed and that the evidence appeared to establish 
that the nature of his disability was such that it was not 
incurred in or aggravated during service.  He was also 
notified that service connection for his neuropsychiatric 
disorder may be severed.

In a July 1947 letter, C. H. Rand, M.D., indicated that he 
treated the veteran for bronchitis prior to his induction in 
the Army.  The physician noted that at that time the veteran 
presented no evidence of nervousness and no evidence of 
psychoneurosis.

In an August 1947 letter, the veteran's father stated that 
the veteran had never shown any signs of nervousness before 
entering the Army.  The veteran's father indicated that he 
believed that what brought on the nervous condition was the 
strain, excitement, and exposure after going into the 
infantry.

In an August 1947 letter, Dr. Rose indicated that he never 
treated the veteran for a nervous disorder before he went 
into the service.  He did report that he saw the veteran for 
some type of chronic bronchitis.

In an August 1947 letter from K. D. Perkins, secretary for 
Dr. Person, it was indicated that Dr. E. Cooper Person, Sr. 
had died and that during his life he treated the veteran.  K. 
D. Perkins went on to note that the nature of the treatment 
was not known and that there were no records other than the 
dates of treatment and the amount charged.

In a September 1947 statement, Mr. M.R.M. indicated that he 
had worked with the veteran prior to his entry into the Army 
and that he always found the veteran to be perfectly normal, 
showing no signs of nervousness from the time he first knew 
him until his induction in the Army.  Mr. M. went on to state 
that he found the veteran to be very nervous since he came 
out of the Army.

A September 1947 RO decision found that the May 1946 decision 
granting service connection for schizophrenic reaction was 
clearly and unmistakably erroneous.  The RO indicated that 
service records did not show that a mental disorder was 
incurred in or aggravated by service and that a post-service 
VA field examination report indicated that the veteran's 
nervous condition existed prior to service.  The veteran 
appealed this decision.

With the above information on file, the Board, in March 1948, 
affirmed the September 1947 decision and denied the veteran's 
claim for restoration of service connection for a 
neuropsychiatric condition.

Since the March 1948 Board denial, records added to the 
claims file included a June 1952 letter from Dr. C. H. Rand, 
which indicated that he had treated the veteran for 
bronchitis in 1941, and that the veteran had no symptoms of 
nervousness at that time.  In an October 1952 letter, Dr. 
Rand indicated that the veteran was suffering from severe 
psychoneurosis, and that he was in need of hospitalization.  
He reported that the veteran stated that he developed 
nervousness, headaches, and insomnia while in the Army in 
1946.

An August 1955 VA record showed that the veteran was 
hospitalized for schizophrenia.  The record noted the 
veteran's lifelong history of maladjustment to school, the 
Army, work, and society.  A VA progress note added to the 
file in October 1958 showed ongoing treatment for psychiatric 
problems including schizophrenia.

In October 1997, the veteran submitted another application 
for VA benefits including a claim for entitlement to service 
connection for a mental disorder.

In November 1997, the RO sent the appellant a letter 
indicating that his claim for service connection for a 
nervous condition was previously denied by the September 1947 
RO decision, which was upheld by a March 1948 Board decision, 
and that the appeal period had long passed.  In that letter, 
the veteran was informed that in order to reopen his claim, 
he had to submit new and material evidence showing that the 
claimed disorder was incurred in or aggravated by active 
duty.

In a January 1998 statement, the veteran indicated that his 
medical records could be obtained from the Durham, North 
Carolina VA Medical Center (VAMC).  A March 1998 response 
from the Durham VAMC indicated that there were no records, 
and that the veteran's records were not retired from there.

On the report of a March 1998 medical examination that 
appears to have been performed for the VA, it was noted that 
the veteran was diagnosed with depression, prolonged 
bereavement (after recently losing his wife), and 
polycythemia.

On his March 1998 VA mental disorders examination, it was 
noted that the veteran gave a history of two periods of 
hospitalization for his nerves.  The first was in service and 
the second was reportedly some time around 1959.  The veteran 
described symptoms including shakiness, unsteadiness, 
disequilibrium, increasing depression, and intermittent 
difficulty with sleep.  The veteran noted that he was not on 
medication.  He reported that he was not able to work 
regularly since leaving service.  Physical examination 
revealed that the veteran was alert, tense, pleasant, and 
cooperative.  The examiner noted that his verbal 
productivity, orientation, memory, insight, and judgment 
appeared adequate.  The diagnosis was schizophrenia, residual 
type with depression.

With his November 1998 VA Form 9, the veteran enclosed a 
statement from Rubye L. Dale, who the veteran indicated was a 
nurse for Dr. J. W. Rose at the time the veteran had 
treatment by Dr. Rose.  In the statement, Ms. Dale indicated 
that she was a nurse for Dr. Rose from 1937 to 1962 and that 
she was aware of the diagnoses of most of the physician's 
patients during this time.  She stated that her duties 
included scheduling all appointments, dictation, and 
accounting as well as all of the normal duties of a nurse for 
a general practitioner of that time.  Ms. Dale stated that 
she knew the veteran since his early childhood, that she 
remembers him seeing Dr. Rose for treatment of a cut to his 
leg and for three to five visits for a sore throat or a 
common cold.  She indicated that she had no recollection at 
all of any visits by the veteran to Dr. Rose for any mental 
illness.  She further noted that had the veteran done so, she 
would have had knowledge of such a visit during the normal 
course of her duties.

During the veteran's July 1999 videoconference, the veteran 
and his service representative asserted the veteran's 
contention that his psychiatric problems did not predate his 
period of active duty.  They asserted that the statement from 
Ms. Dale is new and material evidence sufficient to reopen 
the veteran's claim for service connection for schizophrenia.  
The veteran gave a history essentially indicating that he had 
no psychiatric problems prior to service, that the 
psychiatric problems began about two months prior to his 
discharge, that he was discharged because of his mental 
disorder, and that he has had the psychiatric problems since 
service.  The veteran indicated that the physicians who 
treated him for non-psychiatric problems prior to service 
were all dead, and that the physicians who treated him soon 
after service were also dead.

Analysis

Initially, the Board notes that the appellant has essentially 
argued that service connection should be granted for 
schizophrenia.  However, as already noted, this is not the 
first time that such a claim has been made.  A claim to 
restore entitlement to service connection for the veteran's 
psychiatric disorder was considered and denied by the RO in 
September 1947, and affirmed by the Board in March 1948.  The 
Board's decision is final, and may be reopened only by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998). 

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was subsequently interpreted by a panel of the Court 
of Appeals for Veterans Claims: "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  Fossie 
v. West, 12 Vet. App. 11, 20-21 (1998).  In the instant 
matter, "material evidence" will be any evidence pertinent to 
a determination that the veteran's psychiatric disorder began 
during service or was aggravated by service, and did not pre-
date service.  Specifically, material evidence would most 
likely pertain to the veteran's mental health prior to, or 
during his period of active duty.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro- 
claimant" quality of the veterans' benefits system such that, 
although "not every piece of new evidence is 'material' . . . 
we are concerned . . . that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's attempt to reopen the 
veteran's claim, is that which has been submitted since the 
Board's March 1948 decision.

When the Board denied the claim to restore service connection 
for the psychiatric disorder in 1948, it considered service 
medical records from the veteran's active military service, 
which showed that he was psychiatrically normal upon entrance 
examination in March 1945.  These service medical records 
also showed that from March 1946 to April 1946, the veteran 
was treated for psychiatric problems diagnosed as 
schizophrenic reaction or anxiety reaction, and noted to have 
existed prior to service.  The veteran's disability discharge 
papers indicated a diagnosis of schizophrenic reaction that 
was not incurred in authorized military service.  Post 
service records considered by the Board in 1948, include a 
1947 VA examination report indicating a diagnosis of 
schizophrenia; a June 1947 field examination report; and 
letters from the veteran's father, his doctors, a secretary 
for one doctor, and an associate who had worked with the 
veteran.  At the time of the March 1948 Board decision, there 
was medical evidence of a current psychiatric disorder, 
medical evidence of a psychiatric disorder during service, 
and evidence that the veteran's psychiatric problems began 
prior to service.

Evidence submitted since the March 1948 Board decision 
includes: VA medical records showing that the veteran was 
hospitalized for schizophrenia in 1955 and 1958; statements 
from the veteran essentially asserting his claim; a March 
1998 examination report; a March 1998 VA mental disorders 
examination report; the November 1998 statement from Ms. Dale 
indicating that Dr. Rose had not treated the veteran for 
psychiatric problems prior to service; and the transcript of 
the veteran's July 1999 videoconference.

The Board finds that the majority of the evidence submitted 
since the 1948 denial cannot be considered material because 
it provides no information pertinent to the relevant question 
at issue: whether or not the veteran's psychiatric disorder 
predated service, or had its onset in service.  Specifically, 
the 1955 and 1958 VA medical records concern only the 
veteran's mental health in the 1950's, the March 1998 
examination report diagnoses current problems, and the March 
1998 VA mental disorders examination report discusses the 
veteran's psychiatric history since service and the current 
state of his disorder.  While this evidence is new, it is not 
material evidence as it provides no insight into whether the 
veteran's psychiatric disorder predated service, or had its 
onset in service.  Therefore, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge, supra; Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Since the 1948 Board decision, the veteran has provided his 
own testimony in the videoconference and written statements, 
to the effect that he did not have a psychiatric disorder 
prior to active duty.  The veteran's assertions are not new 
as they are duplicative of his statements that were of record 
at the time of the prior final denial in 1948.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  The Board also notes that 
even if the statement's from the veteran were new, lay 
assertions by the veteran as to medical opinion with regard 
to the date of onset of a disorder are neither competent 
evidence nor material evidence to reopen the previously 
denied claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

The November 1998 statement by Ms. Dale, essentially 
indicating that she did not recall Dr. Rose ever treating the 
veteran for psychiatric problems prior to service, likewise, 
is redundant of evidence already on file at the time of the 
1948 Board decision.  While the Board is aware that Ms. Dale 
did not submit a statement prior to the 1948 decision, her 
1998 statement provides essentially the same information that 
was provided by Dr. Rose himself in an August 1947 statement, 
that had been considered by the Board in its 1948 decision.

After review of the evidence submitted since the 1948 denial, 
the Board finds that the evidence is either cumulative of 
evidence already on file in 1948, or it is not material to 
the issue in question.  The Board concludes, therefore, that 
new and material evidence has not been submitted since the 
March 1948 decision that denied restoration of service 
connection for the veteran's psychiatric disorder.  
Accordingly, the veteran's claim for service connection for 
schizophrenic reaction is not reopened, and his appeal is 
denied.


ORDER

New and material evidence has not been submitted to reopen 
the appellant's claim for service connection for 
schizophrenic reaction, and the appeal is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

